DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election of Species 1 in the reply filed on 4/20/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Claims 6-8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/20/2022.
Claim Objections
4.	Claims 2-4 and 9 are objected to because of the following informalities:  Claims 2-4 each recite “A detection method”, which should be changed to –The detection method--.  Claim 9 recites “a parking brake system”, which should be changed to –the parking brake system--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-5, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “acquiring measurements of the test current as produced by the current sensor” (Line 17).  Claim 5 recites “acquire measurements of the test current as produced by the current sensor” (Line 18).  It is unclear if the current sensor measures or produces the test current.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2020/0180906) in view of McCann (US 5,691,591).  Limitations in italics are intended use and are not positively required.
As per claim 1, Li et al discloses a detection method (Abstract) for detecting a blocked or unlocked state of a parking brake member (Fig. 1) of a brake of an aircraft wheel, the parking brake member comprising a bistable linear electromagnet comprising a ferromagnetic torus, a coil (61, 62), a permanent magnet, and a shuttle (2) connected to a rod, the shuttle being mounted in the ferromagnetic torus to slide between two extreme positions situated on opposite sides of the permanent magnet and corresponding respectively to an extended position and to a retracted position for the rod, the parking brake member being connected both to a power supply component ([0026]) arranged to generate a control voltage across terminals of the coil so that a control current flows in the coil and generates a control magnetic field that moves the shuttle between the two extreme positions, and also to a current sensor arranged to measure the control current, the detection method comprising: 
controlling the power supply component to generate a test voltage across the terminals of the coil and generate a test current flowing in the coil ([0011]), the test voltage having a magnitude less than a predetermined voltage threshold so that a test magnetic field generated by the test current does not move the shuttle ([0011]); 
acquiring measurements of the test current as produced by the sensor ([0011]); and 
analyzing the measurements of the test current and detecting the blocked or unlocked state of the parking brake member based on the analyzing ([0011]).  Li et al does not disclose a current sensor or measuring the amplitude of the test voltage.
McCann discloses a switched reluctant motor comprising a current sensor arranged to measure the control current (60), the test voltage having an amplitude less than a predetermined voltage threshold so that a test magnetic field generated by the test current does not move the shuttle (Col. 4, line 61 – Col. 5, line 6); acquiring measurements of the test current as produced by the current sensor (60).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake device of Li et al by measuring the test current amplitude using a current sensor as taught by McCann in order to obtain more data.
10.	Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2020/0180906) in view of McCann (US 5,691,591) and further in view of Nemeth-Csoka (US 2013/0241454).
As per claim 2, Li et al and McCann disclose a detection method according to claim 1.  Li et al discloses wherein the test voltage comprises a voltage level ([0011]) and wherein the analyzing comprises comparing a magnitude of the test current with a first predetermined threshold ([0011]).  McCann discloses determining an amplitude of the current (Col. 4, line 61 – Col. 5, line 6).  Li et al and McCann do not disclose comparing an amplitude of the test current with a first predetermined current threshold.
Nemeth-Csoka discloses a method and processing unit wherein the test voltage comprises a voltage level and wherein the analyzing comprises comparing an amplitude of the test current with a first predetermined current threshold (101, 107, Fig. 4).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Li et al and McCann by comparing an amplitude of the test current with a predetermined value as taught by Nemeth-Csoka in order to provide improved data.
As per claim 3, Li et al and McCann disclose a detection method according to claim 1, but do not disclose wherein the measurements are analyzed using frequency analysis.  Nemeth-Csoka discloses a method and processing unit wherein the measurements are analyzed using frequency analysis (101, 107, Fig. 4).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Li et al by using frequency analysis as taught by Nemeth-Csoka in order to provide improved data.
	As per claim 4, Li et al and McCann disclose a detection method according to claim 3.  Li et al discloses comparing a magnitude of the test current with a second predetermined current threshold ([0011]).  McCann discloses determining an amplitude of the current (Col. 4, line 61 – Col. 5, line 6).  Nemeth-Csoka further discloses wherein the frequency analysis comprises comparing a magnitude of at least one harmonic of the test current with a current threshold (101, 107, Fig. 4).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Li et al by comparing an amplitude of at least one harmonic of the test current with a second predetermined current threshold as taught by McCann and Nemeth-Csoka in order to provide improved data.
11.	Claim(s) 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durand et al (US 2018/0005744) in view of Li et al (US 2020/0180906) and further in view of McCann (US 5,691,591).
As per claim 5, Durand et al discloses a parking brake system ([0002]) comprising 
a parking brake member ([0002]), 
a power supply component ([0034]), 
a sensor (26), and 
a processor component ([0029]), 
the parking brake member comprising 
a bistable linear electromagnet (Title) comprising 
a ferromagnetic torus (10, 11), 
a coil (13, 14, 15, 16), 
a permanent magnet (12), and 
a shuttle (20) connected to a rod (19), 
the shuttle being mounted in the ferromagnetic torus to slide between two extreme positions situated on opposite sides of the permanent magnet and corresponding respectively to an extended position and to a retracted position for the rod (Fig. 1, 2), 
the parking brake member being connected both to the power supply component, which is arranged to generate a control voltage across terminals of the coil so that a control current flows in the coil and generates a control magnetic field that moves the shuttle between the two extreme positions ([0021], [0022]).  Durand et al does not disclose a current sensor or test current. 
Li et al discloses a brake device comprising the processor component being configured to: 
control the power supply component to generate a test voltage across the terminals of the coil and generate a test current flowing in the coil ([0011]), the test voltage having a magnitude less than a predetermined voltage threshold so that a test magnetic field generated by the test current does not move the shuttle ([0011]); 
acquire measurements of the test current as produced by the sensor ([0011]); and 
analyze the measurements of the test current and detect the blocked or unlocked state of the parking brake member based on the analysis ([0011]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Durand et al by using a test current as taught by Li et al in order to determine the position of the brake (Li et al: Abstract).  Durand et al and Li et al do not disclose a current sensor or measuring the amplitude of the current.
McCann discloses a switched reluctant motor comprising a current sensor (60), and also to the current sensor, which is arranged to measure the control current (60), the test voltage having an amplitude (Col. 4, line 61 – Col. 5, line 6); acquire measurements of the test current as produced by the current sensor (60).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake device of Li et al by measuring the test current amplitude using a current sensor as taught by McCann in order to obtain more data.
As per claim 9, Durand et al, Li et al and McCann disclose a parking brake system according to claim 5.  Durand et al further discloses an electromechanical actuator (Abstract; 1, Fig. 1) comprising a casing ([0004]), wherein the parking brake system is incorporated in the casing (Abstract).
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Brake systems
Bielig et al (US 5,587,865).
Evenor et al (US 2015/0266568).
Cahill (US 2015/0128689).
Kuramochi et al (US 2006/0163939).
Goss et al (US 2007/0240947).
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657